    Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 1 of 17 PageID #: 565




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

DORIN MOROIANU,                                  )
                                                 )
                        Plaintiff,               )
                                                 )
v.                                               )   No. 4:18-CV-2088 PLC
                                                 )
ANDREW SAUL,1                                    )
Commissioner of Social Security,                 )
                                                 )
                        Defendant.               )


                                MEMORANDUM AND ORDER

         Plaintiff Dorin Moroianu seeks review of the decision of Defendant Social Security

Commissioner Andrew Saul, denying his applications for Disability Insurance Benefits (DIB) and

Supplemental Security Income (SSI) under the Social Security Act. For the reasons set forth

below, the Court affirms the Commissioner’s decision.

         I.     Background & Procedural History

         In October 2015, Plaintiff, then fifty-two years old, filed applications for DIB and SSI,

alleging that he was disabled as of July 7, 2015 as a result of: asthma, COPD, right ankle pain,

left knee pain, and depression. (Tr. 75, 194, 201) The Social Security Administration (SSA)

denied Plaintiff’s claims, and he filed a timely request for a hearing before an administrative law

judge (ALJ). (Tr. 99-100, 113-14) The SSA granted Plaintiff’s request for review and conducted

a hearing on January 23, 2018, at which Plaintiff and a vocational expert testified. (Tr. 33-74)




1
  Andrew Saul is now the Commissioner of Social Security and is automatically substituted
pursuant to Fed. R. Civ. P. 25(d).


                                                 1
    Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 2 of 17 PageID #: 566




         In a decision dated April 2, 2018, the ALJ applied the five-step evaluation set forth in 20

C.F.R. §§ 404.1520, 416.920 and concluded that Plaintiff “has not been under a disability, as

defined in the Social Security Act, from July 7, 2015, through the date of this decision[.]” (Tr. 15-

24) Plaintiff filed a request for review of the ALJ’s decision with the SSA Appeals Council, which

denied review. (Tr. 1-6) Plaintiff has exhausted all administrative remedies, and the ALJ’s

decision stands as the Commissioner’s final decision. Sims v. Apfel, 530 U.S. 103, 106-07 (2000)

(citing 20 C.F.R. §§ 404.900(a) (4)-(5), 404.955, 404.981, and 422.210(a)).

         II.    Evidence Before the ALJ

         Plaintiff testified that he was born in February 1964 and had a degree in “liquid metals,

energy” from a university in Romania. (Tr. 40-41) Plaintiff most recently worked as a building

superintendent from January 2015 through July 2015. (Tr. 42) Plaintiff stated that he was fired

from that job because “I thought they don’t feel like … I did my job.”2 (Tr. 44)

         Prior to working as a building superintendent, Plaintiff worked at an aluminum production

facility, where he suffered a chemical exposure. (Tr. 45) Plaintiff returned to the job one month

after his injury, but he only worked “[f]or two days, and then I got sick again.” (Tr. 46)

         Plaintiff explained that he had not been able to work full time since July 2015 because “I

get very tired, short of breath. I have to rest very often, and my cough.” (Tr. 52) Plaintiff affirmed

that he coughed “all day long” and the coughing affected his energy level. (Tr. 65) Plaintiff wore

an ankle brace prescribed by a doctor and took the following medications: Symbicort, Ventolin,

Qvar, and montelukast. (Tr. 53)




2
  However, Plaintiff told a psychological evaluator that he was “fired over a ‘personality conflict’
…. something about not getting along with one of the tenants….He called the police on these
tenants and filed a report for harassment.” (Tr. 399) In his function report, Plaintiff wrote that he
was fired due to “[i]ssues with tenants in the building and my boss.” (Tr. 261)


                                                  2
 Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 3 of 17 PageID #: 567




        Plaintiff testified that, on a typical day, he awoke with his wife at 5:30 a.m. then went back

to sleep until about 9:30 a.m. (Tr. 55) Plaintiff had difficulty sleeping because of his cough and

usually awoke “at least twice” each night. (Tr. 63)     During the day, he generally took two one-

hour naps. (Tr. 64-65) Plaintiff tried to “get out if the weather is not bad,” but “I lay down most

of the day” because “I get tired very quick.” (Id.) Plaintiff was able to perform his personal care

and load the dishwasher, but his wife cooked, cleaned, and did laundry. (Tr. 55, 57-58) Plaintiff’s

wife also did most of the yardwork, but he did about “maybe 10 percent[.]” (Tr. 58) Plaintiff

and his wife went grocery shopping once or twice a month for fifteen to twenty minutes. (Tr. 59)

        Plaintiff estimated that he could lift and carry five to ten pounds and walk “a couple

blocks.” (Id.) When the ALJ asked Plaintiff whether he had travelled since July 2015, Plaintiff

stated that he went to Chicago for a weekend in Fall 2017 because his wife needed to go to the

Romanian consulate. (Tr. 60). In February 2017, he spent five days in the Dominican Republic.

(Id.)

        A vocational expert also testified at the hearing. (Tr. 66-74) The ALJ asked the vocational

expert to consider a hypothetical individual with Plaintiff’s age, education, and work experience

who was able to perform light work with the following limitations:

           can occasionally climb ramps and stairs; never climb ladders, ropes, or scaffolds;
           occasionally balance; occasionally kneel; occasionally crouch; occasionally
           crawl; can never be exposed to humidity or wetness; never exposed to extreme
           heat; never exposed to extreme cold; never exposed to dust, odors, fumes, and/or
           pulmonary irritants.

(Tr. 69) The vocational expert stated that such an individual could perform the following light,

unskilled jobs: cafeteria attendant, marking clerk, and small products assembler. (Tr. 70) When

the ALJ added the limitation that the hypothetical individual would be off task twenty percent of

the workday, the vocational expert testified that the person would not be unable to maintain




                                                  3
 Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 4 of 17 PageID #: 568




competitive employment. (Tr. 72) The vocational expert opined that hourly unscheduled rest

breaks would also preclude employment. (Tr. 73)

       In regard to Plaintiff’s medical records, the Court adopts the facts that Plaintiff set forth in

his statement of material facts as admitted by the Commissioner. [ECF Nos. 17-1, 22-1] The

Court also adopts the facts contained in the Commissioner’s statement of additional facts because

Plaintiff did not dispute them. [ECF No. 22-2]

       III.    Standards for Determining Disability Under the Social Security Act

       Eligibility for disability benefits under the Social Security Act (“Act”) requires a claimant

to demonstrate that he or she suffers from a physical or mental disability. 42 U.S.C. § 423(a)(1).

The Act defines disability as “the inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period not less than 12 months.” 20

C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be “of such severity that [the claimant]

is not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy ....” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant is disabled, the Commissioner engages in a five-step

evaluation process. See 20 C.F.R. §§ 404.1520(a), 416.920. Those steps require a claimant to

first show that he or she is not engaged in substantial gainful activity. Id. Second, the claimant

must establish that she has a “severe impairment,” defined as “any impairment or combination

of impairments which significantly limits [claimant’s] physical or mental ability to do basic work

activities.” Id. at §§ 404.1520(c), 416.920(c).       “The sequential evaluation process may be

terminated at step two only when the claimant’s impairment or combination of impairments would




                                                  4
 Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 5 of 17 PageID #: 569




have no more than a minimal impact on her ability to work.” Page v. Astrue, 484 F.3d 1040, 1043

(8th Cir. 2007) (quotation omitted). At step three, the ALJ considers whether the Plaintiff’s

impairment meets or equals an impairment listed in 20 C.F.R., Subpart P, Appendix 1. Id. at

404.1520(d).

       Prior to step four, the Commissioner must assess the claimant’s residual functional capacity

(RFC), which is “the most a claimant can do despite [his or her] limitations.” Moore v. Astrue,

572 F.3d 520, 523 (8th Cir. 2009) (citing 20 C.F.R. § 404.1545(a)(1)). RFC is defined as “the

most a claimant can do despite her limitations.” Id. (citing 20 C.F.R. § 404.1545(a)(1)).

       At step four, the ALJ determines whether the claimant can return to her past relevant work

by comparing the claimant’s RFC with the physical and mental demands of the claimant’s past

relevant work. 20 C.F.R. §§ 404.1520(f), 416.920(f); McCoy v. Astrue, 648 F.3d 605, 611 (8th

Cir. 2011). If the claimant can still perform past relevant work, she will not be found to be

disabled; if the claimant cannot, the analysis proceeds to the next step. McCoy, 648 F.3d at 611.

       Through step four, the burden remains with the claimant to prove that he or she is disabled.

Moore, 572 F.3d at 523. At step five, the burden shifts to the Commissioner to establish that,

given the claimant’s RFC, age, education, and work experience, there are a significant number of

other jobs in the national economy that the claimant can perform.      20 C.F.R §§ 404.1520(g),

416.920(g); Brock v. Astrue, 674 F.3d 1062, 1064 (8th Cir. 2012). If the claimant cannot make

an adjustment to other work, then she will be found to be disabled. Id. at §§ 404.1520(g),

416.920(g).

       IV.     ALJ’s Decision

       Applying the five-step evaluation, the ALJ found that Plaintiff: (1) had not engaged in

substantial gainful activity since July 7, 2015, the alleged onset date; and (2) had the severe




                                                5
 Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 6 of 17 PageID #: 570




impairments of asthma, reactive airway dysfunction syndrome (RADS), obesity, degenerative

joint disease of the bilateral knees and right ankle, and chronic rhinitis, and the non-severe

impairments of gout and depression. (Tr. 17-18) At step three, the ALJ found that Plaintiff did

not have an impairment or combination of impairments that met or medically equaled the severity

of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. (Id)

       After reviewing Plaintiff’s testimony and medical records, the ALJ found that, while his

“medically determinable impairments could have been reasonably expected to cause the alleged

symptoms,” Plaintiff’s “statements concerning the intensity, persistence, and limiting effects of

these symptoms are not entirely consistent with the medical evidence and other evidence in the

record[.]” (Tr. 20) The ALJ determined that Plaintiff had the RFC to perform light work “except

he may occasionally climb ramps and stairs, but never ladders, ropes, or scaffolds. He can

occasionally balance, kneel, crouch, and crawl. He can never be exposed to humidity, wetness,

extremes of heat or cold, or dust, fumes, or other pulmonary irritants.” (Tr. 19) Finally, the ALJ

found that Plaintiff was unable to perform his past relevant work, but he could perform other jobs

that existed in significant numbers in the national economy, such as cafeteria attendant, marking

clerk, and small product assembler. (Tr. 22-23) The ALJ therefore concluded that Plaintiff was

not disabled. (Tr. 24)

       V.      Discussion

       Plaintiff claims that substantial evidence does not support the ALJ’s decision because the

ALJ failed to properly: (1) assess the credibility of Plaintiff’s subjective complaints; and (2) weigh

the opinion of his treating physician. (ECF No. 17) The Commissioner counters that the ALJ

properly evaluated Plaintiff’s subjective allegations and weighed the medical opinions. (Tr. 22)

       A. Standard of Judicial Review




                                                  6
    Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 7 of 17 PageID #: 571




         A court must affirm an ALJ’s decision if it is supported by substantial evidence. 42 U.S.C.

§ 405(g). “Substantial evidence is less than a preponderance, but is enough that a reasonable mind

would find it adequate to support the Commissioner’s conclusion.” Chesser v. Berryhill, 858 F.3d

1161, 1164 (8th Cir. 2017) (quoting Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000)). A

court must consider “both evidence that supports and evidence that detracts from the ALJ’s

decision, [but it] may not reverse the decision merely because there is substantial evidence

support[ing] a contrary outcome.” Id. (quoting Prosch, 201 F.3d at 1012) (internal quotation marks

omitted).

         A court does not “reweigh the evidence presented to the ALJ, and [it] defer[s] to the ALJ’s

determinations regarding the credibility of testimony, as long as those determination are supported

by good reasons and substantial evidence.” Renstrom v. Astrue, 680 F.3d 1057, 1064 (8th Cir.

2012) (quoting Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)). Therefore, a court must

affirm the ALJ’s decision if “it is possible to draw two inconsistent positions from the evidence

and one of those positions represents the ALJ’s findings[.]” Wright v. Colvin, 789 F.3d 847, 852

(8th Cir. 2015) (quoting Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011)).

         B. Subjective complaints

         Plaintiff claims the ALJ improperly evaluated his subjective complaints and erred in

determining that his statements concerning the intensity, persistence, and limiting effects of these

symptoms were not entirely consistent with the medical and other evidence in the record. 3 More



3
  The SSA issued a new ruling, effective March 28, 2016, that eliminates the use of the term
“credibility” when evaluating a claimant’s subjective statement of symptoms, clarifying that
“subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-3p,
2017 WL 5180304, at *2 (SSA Oct. 2017). The factors to be considered in evaluating a claimant’s
statements, however, remain the same. See id.; Schmidt v. Berryhill, No. 4:17-CV02375 CDP,
2019 WL 339634, at *3 n.4 (E.D. Mo. Jan. 28, 2019). Because the ALJ’s decision in this case was
issued after March 28, 2016, SSR 16-3p applies to this matter.


                                                  7
 Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 8 of 17 PageID #: 572




specifically, Plaintiff argues that: (1) the record did not support the ALJ’s findings that his

symptoms were controlled by medications; and (2) the ALJ failed to explain how his biannual

pulmonary appointments, lack of treatment for ankle pain, and travel undermined his subjective

complaints. In response, the Commissioner asserts that the ALJ properly found that Plaintiff’s

allegations were inconsistent with the record as a whole, including the medical opinions, medical

treatment, and medical evidence.

       An ALJ must evaluate the credibility of a claimant’s subjective complaints before

determining his or her RFC. Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007). The Eighth

Circuit requires that an ALJ consider the following factors when assessing a claimant’s subjective

complaints: 1) the claimant’s daily activities; 2) the duration, intensity, and frequency of the pain;

3) precipitating and aggravating factors; 4) the dosage, effectiveness, and side effects of

medication; 5) any functional restrictions; 6) the claimant’s work history; and 7) the absence of

objective medical evidence to support the claimant’s complaints. Finch v. Astrue, 547 F.3d 933,

935 (8th Cir. 2008) (citing Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)). When

rejecting a claimant’s subjective complaints, the ALJ must make an express credibility

determination detailing his reasons for discrediting the testimony. Renstrom v. Astrue, 680 F.3d

1057, 1066 (8th Cir. 2012). “Because the ALJ [is] in a better position to evaluate credibility, [a

court] defer[s] to [the ALJ’s] credibility determinations as long as they [are] supported by good

reasons and substantial evidence.” McDade v. Astrue, 720 F.3d 994, 998 (8th Cir. 2013) (quoting

Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006)).

       Here, the ALJ reviewed the objective medical evidence and determined it did not support

the alleged severity and limiting effects of Plaintiff’s symptoms. For example, the ALJ noted that

the 2016 and 2017 treatment notes of Plaintiff’s pulmonologist Dr. Shen “generally indicate that




                                                  8
 Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 9 of 17 PageID #: 573




the claimant continued to cough but is no [sic] acute distress.” (Tr. 21) Additionally, the ALJ

observed that, in May 2015, Dr. Shen stated that Plaintiff was able to return to work in the smelting

“industry if he could find a job where he could avoid dust, odors, and fumes.” (Tr. 21) Dr. Shen’s

treatment notes similarly stated in August 2015, May 2016, and November 2016 that Plaintiff was

able to work in an environment free of dust, odors, or fumes. (Tr. 433, 338, 442) Dr. Shen also

observed that, despite his persistent cough, Plaintiff did not experience shortness of breath “getting

around exam room” in February 2016 and he “had no problem sitting quietly” in April 2017. (Tr.

344, 429) At Plaintiff’s most recent appointment with Dr. Shen in December 2017, Dr. Shen noted

that his condition had been stable for twelve months and directed Plaintiff to follow up in one year.

(Tr. 426)

       Plaintiff argues that the medical records did not support the ALJ’s finding that Plaintiff’s

symptoms appeared “to be controlled to some extent by medications.” (Tr. 21) Plaintiff correctly

points out that, Dr. Shen regularly noted Plaintiff’s “incapacitating” cough and inability to perform

peak flow testing. However, Dr. Shen observed improvements in Plaintiff’s cough in May and

November 2016. (Tr. 434, 442) Furthermore, as previously discussed, Dr. Shen repeatedly opined

that Plaintiff was able to work in an environment free of pulmonary irritants. This ability to return

to work suggests that Plaintiff’s symptoms were adequately controlled. “If an impairment can be

controlled by treatment or medication, it cannot be considered disabling.” Renstrom, 680 F.3d at

1066 (quoting Brown v. Astrue, 611 F.3d 941, 955 (8th Cir. 2010)).

       In assessing the credibility of Plaintiff’s subjective complaints, the ALJ also discussed the

frequency of Plaintiff’s medical treatment. Although Plaintiff alleged incapacitating pain in his

knees and right ankle, he received “no treatment whatsoever for his knee[s] since the alleged onset

date and no treatment for his ankle since 2015.” (Tr. 21) A claimant’s “failure to seek medical




                                                  9
Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 10 of 17 PageID #: 574




assistance for [his] alleged … impairments contradicts [his] subjective complaints of disabling

conditions and supports the ALJ’s decision to deny benefits.” Milam v. Colvin, 794 F.3d 978, 985

(8th Cir. 2015) (quoting Gwathney v. Chater, 104 F.3d 1043, 1045 (8th Cir. 1997)).

         The ALJ also considered the fact that Plaintiff saw Dr. Shen only twice a year for his

respiratory impairments. (Tr. 21) Plaintiff argues, without citation to authority, that because he

had reached maximum medical improvement and “there [was] nothing more that [his] providers

c[ould] do for him, the fact that he only sees them twice a year does not diminish the severity of

[P]laintiff’s symptoms.” [ECF No. 17] While the fact of biannual monitoring itself does not

necessarily undermine Plaintiff’s claims of disabling symptoms, the ALJ properly considered that

Plaintiff was seen “relatively infrequently for his impairments despite his allegations of disabling

symptoms.” Kamann v. Colvin, 721 F.3d 945, 950-51 (8th Cir. 2012); see also Casey v. Astrue,

503 F.3d 687, 693 (8th Cir. 2007) (noting that the claimant sought treatment “far

less frequently than one would expect based on the [symptoms] that [he] alleged”).

         Additionally, the ALJ properly considered Plaintiff’s work history and noted that, after

Plaintiff sustained his injury in 2013, he worked briefly “in construction” and as a building

superintendent. (Tr. 20) Plaintiff’s continued work suggests that he was not totally disabled by

that injury. Furthermore, Plaintiff’s alleged onset date is July 2015, when he was terminated from

his job as a building superintendent, but the record suggests that he did not stop working because

of his impairments. To the contrary, Plaintiff informed a psychologist that his employer terminated

him for calling the police on his tenants. (Tr. 261, 399) “Courts have found it relevant to

credibility when a claimant leaves work for reasons other than [his] medical condition.” Goff, 421

F.3d at 793. See also Milam, 794 F.3d at 985; Medhaug v. Astrue, 578 F.3d 805, 816 (8th Cir.

2009).




                                                10
Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 11 of 17 PageID #: 575




        Finally, as further evidence that Plaintiff’s symptoms were not totally disabling, the ALJ

observed that Plaintiff’s “ability to negotiate international travel three times since the alleged onset

date, suggests a degree of stamina and mobility that he denied at the hearing.” (Tr. 21) Plaintiff

disputes the ALJ’s finding that his travel undermined his claims of disabling symptoms because

“one of the trips was to Chicago to visit the Romanian Embassy regarding his wife’s passport for

the weekend” and another was “a 5-day vacation in the Dominican Republic.” [ECF No. 17 at 5]

Regardless of Plaintiff’s reasons for traveling, the ability to do so undermines his subjective claims

of total disability. See, e.g., Renstrom, 680 F.3d at 1067 (the plaintiff’s “multiple vacations, daily

chores, and ability to provide self care” undermined his subjective complaints). “[A]cts which

are inconsistent with a claimant’s assertion of disability reflect negatively upon that claimant’s

credibility.” Id. (quoting Halverson v. Astrue, 600 F.3d 922, 932 (8th Cir. 2010)).

        To the extent the ALJ did not specifically address each Polaski factor, the Court notes that

an ALJ “is not required to discuss each Polaski factor as long as the analytical framework is

recognized and considered.” Tucker v. Barnhart, 363 F.3d 781, 783 (8th Cir. 2004). Here, the

ALJ pointed to objective medical evidence, Plaintiff’s work and travel history, and the

effectiveness of medication in controlling Plaintiff’s symptoms, all of which supported the ALJ’s

determination regarding the severity and limiting effects of Plaintiff’s symptoms. Because the

ALJ’s determination to discredit Plaintiff’s subjective complaints is supported by good reasons

and substantial evidence, the Court defers to the ALJ’s determination. See, e.g., Renstrom, 680

F.3d at 1067; Gonzalez, 465 F.3d at 894.

        C. Treating physician opinion

        Plaintiff claims that the ALJ failed to properly weigh the medical opinion evidence. More

specifically, Plaintiff maintains that the ALJ assigned too little weight to the opinion of Plaintiff’s




                                                  11
Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 12 of 17 PageID #: 576




treating pulmonologist, Dr. Shen. The Commissioner counters that the ALJ properly assigned

little weight to Dr. Shen’s opinion because it was inconsistent with his treatment notes.

        A treating physician’s    opinion regarding a         claimant’s    impairments     is   entitled

to controlling weight where “the opinion is well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in the

record.”4 Singh v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000). Even if the opinion is not entitled to

controlling weight, it should not ordinarily be disregarded and is entitled to substantial

weight. Id. This rule is premised, at least in part, on the notion that the treating physician is usually

more familiar with a claimant’s medical condition than are other physicians. See 20 C.F.R. §§

404.1527, 416.927; Thomas v. Sullivan, 928 F.2d 255, 259 n.3 (8th Cir. 1991). “Although

a treating physician’s opinion is entitled to great weight, it does not automatically control or

obviate the need to evaluate the record as [a] whole.” Leckenby v. Astrue, 487 F.3d 626, 632 (8th

Cir. 2007) (quotation omitted).

        If an ALJ declines to give controlling weight to a treating physician’s opinion, the ALJ

must consider the following factors in determining the appropriate weight: length and frequency

of the treatment relationship; nature and extent of the treatment relationship; evidence provided by

the source in support of the opinion; consistency of the opinion with the record as a whole; and the

source’s level of specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c). Whether the ALJ grants a

treating physician’s opinion substantial or little weight, “[t]he regulations require that the ALJ


4
  For claims filed on or after March 27, 2017, the regulations have been amended to eliminate the
treating physician rule. The new regulations provide that the SSA “will not defer or give any
specific evidentiary weight, including controlling weight, to any medical opinion(s) or prior
administrative medical finding(s), including those from your medical sources,” but rather, the SSA
will consider all medical opinions according to several enumerated factors, the “most important”
being supportability and consistency. 20 C.F.R. §§ 404.1520c, 416.920c. Plaintiff filed his
application in 2015, so the previous regulations apply.


                                                   12
Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 13 of 17 PageID #: 577




‘always give good reasons’ for the weight afforded to a treating physician’s evaluation.” Reed v.

Barnhart, 399 F.3d 917, 921 (8th Cir. 2005) (quoting 20 C.F.R. § 404.1527(d)(2)).

       Dr. Shen first evaluated Plaintiff in December 2014. (Tr. 346) Dr. Shen observed that,

during the exam, Plaintiff “coughed the entire time,” and he diagnosed Plaintiff with work-related

asthma due to chlorine exposure and RADs. (Tr. 346-47) Dr. Shen opined that changes in

treatment would improve Plaintiff’s condition, and he prescribed Prilosec, montelukast,

Symbicort, and Ventolin, and discontinued Tudorza. (Tr. 347-78). When Dr. Shen revaluated

Plaintiff the following month, he observed that Plaintiff was “60% better” with the new

medications. (Tr. 349) However, Dr. Shen ordered Plaintiff “off work until further notice.” (Id.)

       In February 2015, Dr. Shen found that Plaintiff had reached maximum medical

improvement and noted that Plaintiff “can now return to work in the foundry, smelting industry.

He is to avoid as much as possible dust, odor, and fumes and can retry work in that environment.”

(Tr. 350) Dr. Shen prescribed Qvar, and continued Plaintiff’s Symbicort and montelukast. (Id.)

       When Plaintiff followed up with Dr. Shen in May 2015, Plaintiff reported that he was

unable to return to work at the foundry “as they could find nothing that met the conditions of no

exposure to chemicals, dust, odors, and fumes.” (Tr. 351) However, Plaintiff was “currently

working four hours five times a week at an office somewhere else.” (Id.) Plaintiff continued to

“have issues with coughing and shortness of breath,” remained “impaired with day-to-day-

activities,” and coughed throughout the appointment. (Id.) In August 2015, Plaintiff’s condition

had not changed and he informed Dr. Shen that he worked four months as a building superintendent

but “they no longer need[ him] for the job[.]” (Tr. 338)

       At Plaintiff’s appointment with Dr. Shen in February 2016, Dr Shen observed “[e]pisodic

cough, no phlegm, no[] SOB getting around the exam room. Generally no acute distress.” (Tr.




                                               13
Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 14 of 17 PageID #: 578




344) In May 2016, Dr. Shen noted that Plaintiff reported “some improvement in exercise” with

the addition of Qvar, but he “[s]till has incapacitating cough.” (Tr. 442) Dr. Shen opined: “It is

unlikely that he will find employment in his field that does not require exposure to chemical dust

or fumes. I can only see working in an office where no odors and fumes drift in from the plant.”

(Id.) Dr. Shen directed Plaintiff to follow up in six months and “call whenever exacerbations

occur.” (Id.)

       When Plaintiff presented for his follow-up appointment in November 2016, Dr. Shen

observed that Plaintiff “coughed intermittently during examination but overall seems to be slightly

less than when he was here in May.” (Tr. 434) Dr. Shen wrote: “At this point remains unable to

work anything other than an office setting that is clear of dust[,] odors and fumes.” (Tr. 433)

       At Plaintiff’s April 2017 appointment, Dr. Shen noted that Plaintiff’s “[c]ough is

continuous still” and he was “unemployed and working portal [sic] some with his employer.” (Tr.

427) Plaintiff could not “do peak properly due to coughing,” but he had “no problem sitting

quietly, activity makes him cough. Generally no acute distress.” (Tr. 428-29) At Plaintiff’s last

recorded appointment with Dr. Shen in December 2017, Dr. Shen observed that Plaintiff was

“[s]table the last 12 months, unable to work due to constant cough with any odors or fumes or

exertion.” (Tr. 425)

       Dr. Shen completed a pulmonary RFC questionnaire, or medical source statement (MSS),

for Plaintiff in December 2017. (Tr. 418- 21) Dr. Shen stated that Plaintiff suffered shortness of

breath, chest tightness, wheezing, and coughing, precipitated by upper respiratory infection,

exercise, irritants, and/or cold air/changes in weather. (Tr. 418) Dr. Shen estimated that Plaintiff

could: walk one to two blocks without rest or severe pain; sit for more than two hours at a time

for at least six hours per workday; stand for more than two hours at a time; and stand or walk for




                                                14
Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 15 of 17 PageID #: 579




a total of at least six hours per workday. (Tr. 420) However, Dr. Shen opined that Plaintiff would

require hourly unscheduled breaks, during which he would have to sit quietly for “several

minutes.” (Id.) Additionally, Dr. Shen stated that Plaintiff could: occasionally lift/carry less than

ten pounds; rarely lift/carry ten pounds or twist; and never carry twenty pounds, stoop/bend,

crouch/squat, climb ladders, or climb stairs. (Id.)

       In regard to environmental restrictions, Dr. Shen reported that Plaintiff must “avoid even

moderate exposure” to wetness and “avoid all exposure” to: extreme cold and heat; high humidity;

cigarette smoke; perfumes; soldering fluxes; solvents/cleaners; fumes, odors, gases; dust; and

chemicals. (Tr. 421) Dr. Shen opined that Plaintiff’s chronic cough would “frequently” interfere

with his attention and concentration and rendered him “incapable of even ‘low stress’ jobs.” (Tr.

419) Dr. Shen also estimated that Plaintiff’s respiratory condition would cause him to be absent

from work “more than four days per month.” (Tr. 421) Finally, Dr. Shen stated that the symptoms

and limitations contained in the MSS applied as of December 2014. (Id.)

       The ALJ reviewed Dr. Shen’s treatment notes and medical opinion, and determined that

his treatment notes did not support his December 2017 opinion that Plaintiff “was unable to sustain

competitive employment and has been unable to do so since December 2014[.]” (Tr. 21) The ALJ

explained that this statement was “inconsistent with [Dr. Shen’s] earlier statements that the

claimant would be able to return to work in the foundry smelting industry but must avoid all dust,

odors, and fumes.” (Id.) The ALJ assigned “little weight” to Dr. Shen’s opinion because it was

inconsistent with “numerous other opinions rendered by the same doctor that … claimant’s only

limitation was dust, odors, and fumes” and nothing in the record supported Dr. Shen’s statement

that Plaintiff could never stoop and would be absent from work four days per month. (Tr. 22)




                                                 15
Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 16 of 17 PageID #: 580




        Based on the Court’s review of the record, substantial evidence supported the ALJ’s

evaluation of Dr. Shen’s medical opinion. The ALJ discounted Dr. Shen’s MSS because his

opinion that Plaintiff was incapable of maintaining employment was contradicted by numerous

earlier statements that Plaintiff was capable of working in environments without odors, fumes, and

dusts. Indeed, Dr. Shen noted that Plaintiff was able to work with environmental restrictions in

February 2015, August 2015, May 2016, and November 2016. Nor do the records reflect a decline

in Plaintiff’s condition that would support the more serious restrictions Dr. Shen recorded in the

December 2017 MSS. To the contrary, Plaintiff’s symptoms appeared to be controlled by

medication and his condition was stable. “A treating physician’s own inconsistency may …

undermine and diminish or eliminate the weight given his opinions.” Hacker v. Barnhart, 459 F.3d

934, 937 (8th Cir. 2006). See also Thomas v. Berryhill, 881 F.3d 672, 675 (8th Cir. 2018).

        Importantly, the ALJ did not entirely discount Dr. Shen’s medical opinion. The ALJ

limited Plaintiff to a restricted range of light work. (Tr. 19) Moreover, the ALJ adopted all of Dr.

Shen’s environmental restrictions, stating that Plaintiff “can never be exposed to humidity,

wetness, extremes of heat or cold, or dust, fumes, or other pulmonary irritants.” (Id.) Upon review,

the Court finds that the ALJ properly evaluated Dr. Shen’s medical opinion and provided “good

reasons” for assigning it little weight.

        IV. Conclusion

        For the reasons discussed above, the Court finds that substantial evidence in the record as

a whole supports the Commissioner’s decision that Plaintiff is not disabled. Accordingly,




                                                16
Case: 4:18-cv-02088-PLC Doc. #: 23 Filed: 09/14/20 Page: 17 of 17 PageID #: 581




       IT IS HEREBY ORDERED that the final decision of the Commissioner

denying Social Security benefits to Plaintiff is AFFIRMED.

       A separate judgment in accordance with this Memorandum and Order is entered this date.



                                                  PATRICIA L. COHEN
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 14th day of September, 2020




                                             17
